DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3, 10 and 16 are objected to because of the following informalities:  in each respect claims there is a typo for the term “frills” in claim recites “….fills in the second portion chassis”, this should be corrected it to “frills in the second portion”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 and its dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as 
Regarding claim 15, applicant recites the flexible heat spreader comprising: frills wherein the flexible heat spreader extends from a second portion chassis, through a hinge, and to a first portion chassis. When considering the specification and the drawings, it is clear that the flexible heat spreader does not comprise the first and second portions chassis or the hinge, it is the electronic device that comprises those structure (chassis portions and hinge). Therefore, this limitation lacks support.  Appropriate change(s) is/are requested. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-8, 10, 12-17, 19-20 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Crooijmans et al. US Pub 2013/0027886.
Regarding claim 1, Crooijmans discloses, 
An electronic device (figs 5a-b) comprising: 
a first portion chassis (figure 5a-b, element 510); 
a second portion chassis (figure 5a-b, element 520); 

a flexible heat spreader (element 540), wherein the flexible heat spreader extends from the second portion chassis (as seen in figures 5a-b), through the hinge, and to the first portion chassis, wherein the flexible heat spreader includes frills (figure 5b shows frills and in figure 5a, stretched, similar to figure 5a and 5e of present application) that can accommodate deformations (figure 5a-b) in the flexible heat spreader when the first portion chassis is pivoted relative to the second portion chassis.
Regarding claim 3, Crooijmans discloses,
Wherein a number of frills in the first portion chassis is different than a number of frills in the second portion chassis (figure 5b shows the number of frills being different). 
Regarding claim 5, Crooijmans discloses,
Wherein the hinge includes a support plate (figure 5b, the hinge 580's bottom which sandwiches the heat spreader is considering the support plate, this is similar to elemetn 126 in present application) to confine the flexible heat spreader in a Z-direction as the first portion chassis is pivoted to relative to the second portion chassis (as seen in figure 5a-b, the axis also provided such that the spreader 540 is confined in the z-direction, similar to figure 5a and 5e of present application). 
Regarding claim 6, Crooijmans discloses,
Wherein the flexible heat spreader is a flexible graphite sheet (paragraph 25, graphite film is what the heat spreader is made of), a flexible copper sheet or a flexible aluminum sheet. 
claim 7, Crooijmans discloses,
A support layer (Figure 5a-b, the housing panels of the device such that the wall (i.e. wall indicated by region of element 511) that the flexible heat spreader is attached to is consider the support layer), wherein at least portion of the flexible heat spreader is secured to the support layer (as seen in figure 5b, the heat spreader is secured to the support layer by some form of adhesive, given broadest reasonable interpretation) by an adhesive and/or glue. 
Regarding claim 8, Crooijmans discloses, 
A method (figures 5a-b) comprising: 
rotating a first portion chassis (element 510) relative to a second portion chassis (element 520), wherein a flexible heat spreader (element 540) extends from the second portion chassis, through a hinge (element 580), and to the first portion chassis, wherein the flexible heat spreader includes frills(figure 5b shows frills and in figure 5a, stretched, similar to figure 5a and 5e of present application) that can accommodate deformations (figure 5a-b) in the flexible heat spreader when the first portion chassis is rotated relative to the second portion chassis.
Regarding claim 10, Crooijmans discloses,
Wherein a number of frills of the flexible heat spreader located in the first portion chassis is different than a number of frills in  a portion of the flexible heat spreader located in the second portion chassis (figure 5b shows the number of frills being different). 
Regarding claim 12, Crooijmans discloses,
Wherein the hinge includes a support plate (figure 5b, the hinge 580's bottom which sandwiches the heat spreader is considering the support plate, this is similar to element 126 in present application) to confine the flexible heat spreader in a Z-direction as the first portion 
Regarding claim 13, Crooijmans discloses,
Wherein the flexible heat spreader is a flexible graphite sheet (paragraph 25, graphite film is what the heat spreader is made of), a flexible copper sheet or a flexible aluminum sheet. 
Regarding claim 14, Crooijmans discloses,
Wherein the first housing can rotate from about zero degrees to about one hundred and eighty degrees relative to the second housing (figure 5a-b shows the rotation about (emphasis added) zero degree to about 180 degrees).
Regarding claim 15, Crooijmans discloses, 
A flexible heat spreader (figure 5a-b), the flexible heat spreader comprising:
Frills (figure 5b shows frills and in figure 5a, stretched, similar to figure 5a and 5e of present application), wherein the flexible heat spreader extends from a second portion chassis (element 520) through a hinge (580) and to a first portion chassis (element 510), wherein the frills that can accommodate deformations (figure 5a-b) in the flexible heat spreader when the first portion chassis is rotated relative to the second portion chassis. 
Regarding claim 16, Crooijmans discloses,
Wherein a number of frills in the first portion chassis is different than a number of frills in the second portion chassis (figure 5b shows the number of frills being different). 
Regarding claim 17, Crooijmans discloses,

Regarding claim 19, Crooijmans discloses,
Wherein the flexible heat spreader is a flexible graphite sheet (paragraph 25, graphite film is what the heat spreader is made of), a flexible copper sheet or a flexible aluminum sheet. 
Regarding claim 20, Crooijmans discloses,
Wherein the first housing can rotate from about zero degrees to about one hundred and eighty degrees relative to the second housing (figure 5a-b shows the rotation about (emphasis added) zero degree to about 180 degrees).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crooijmans et al. US Pub 2013/0027886 in view of Woo US Pub 2019/0200470.
Regarding claim 2, 
Crooijmans in similar filed of electronic device teaches a display (530). 
Crooijmans does not teach a flexible display. However, providing a flexible display in a foldable electronic device is not new. 
Woo in field of electronic device teaches a flexible display (fig. 1, element 160). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Crooijmans's display with the teaching of Woo to have a flexible display for the purpose of providing a bigger screen and removing mechanical actuators (buttons). 
Regarding claim 9, 
Crooijmans in similar filed of electronic device teaches a display (530) extends over the first portion chassis. 
Crooijmans does not teach a flexible display extends over the first portion chassis and the second portion chassis. However, providing a flexible display in a foldable electronic device is not new. 
Woo in field of electronic device teaches a flexible display (fig. 1, element 160) extending over two portions of the chassis. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Crooijmans's display with the . 

Claim(s) 4, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crooijmans et al. US Pub 2013/0027886 in view of Bryant et al. US Pub 2009/0071632.
Regarding claim 4, Crooijmans teaches,
Wherein the flexible heat spreader transfer heat from a heat source (heat source 560) in the second portion, through the hinge and to the first portion chassis (paragraph 37, figure 5a-b, such that the heat spreader 540, transfer heat via the hinge to the first portion chassis 510).  
Crooijmans does not teach a heat sink provided in the first portion chassis. 
Bryant in similar field of flexible heat spreader (figure 2a-b) and an electronic device teaches flexible heat spreader (100) transfer heat from a heat source (heat source being the components 235) in the second portion through the hinge (fig 2a-b) and to a heatsink (paragraph 41, element 225) in the first portion chassis. Furthermore, Bryant teaches a heat sink being position in the first portion chassis (figure 2a-b, paragraph 41).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the electronic device of Crooijmans to provide a heat sink in the first portion chassis as taught by Bryant for the purpose of effectively dissipating heat from the flexible heat spreader and various components (display) provided on the first portion chassis. 
Regarding claim 11, Crooijmans teaches,

Crooijmans does not teach a heat sink provided in the first portion chassis. 
Bryant in similar field of flexible heat spreader (figure 2a-b) and an electronic device teaches flexible heat spreader (100) transfer heat from a heat source (heat source being the components 235) in the second portion through the hinge (fig 2a-b) and to a heatsink (paragraph 41, element 225) in the first portion chassis. Furthermore, Bryant teaches a heat sink being position in the first portion chassis (figure 2a-b, paragraph 41).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the electronic device of Crooijmans to provide a heat sink in the first portion chassis as taught by Bryant for the purpose of effectively dissipating heat from the flexible heat spreader and various components (display) provided on the first portion chassis. 
Regarding claim 17, Crooijmans teaches,
Wherein the flexible heat spreader transfer heat from a heat source (heat source 560) in the second portion, through the hinge and to the first portion chassis (paragraph 37, figure 5a-b, such that the heat spreader 540, transfer heat via the hinge to the first portion chassis 510).  
Crooijmans does not teach a heat sink provided in the first portion chassis. 
Bryant in similar field of flexible heat spreader (figure 2a-b) and an electronic device teaches flexible heat spreader (100) transfer heat from a heat source (heat source being the components 235) in the second portion through the hinge (fig 2a-b) and to a heatsink 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the electronic device of Crooijmans to provide a heat sink in the first portion chassis as taught by Bryant for the purpose of effectively dissipating heat from the flexible heat spreader and various components (display) provided on the first portion chassis. 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crooijmans et al. US Pub 2013/0027886 in view of North US Pub 2019/0317572.
Regarding claim 7, 
A support layer (Figure 5a-b, the housing panels of the device such that the wall (i.e. wall indicated by region of element 511) that the flexible heat spreader is attached to is consider the support layer), wherein at least portion of the flexible heat spreader is secured to the support layer (as seen in figure 5b, the heat spreader is secured to the support layer by some form of adhesive, given broadest reasonable interpretation) by an adhesive and/or glue. 
However, in the case applicant disagrees the use of adhesive and/or glue. Additionally, providing adhesive is not new in the area of securing two components as taught by Crooijmans. 
North teaches the flexible heat spreader (40, figure 23) fixed to a support layer (inner wall of the lid housing portion 14) with adhesive (paragraph 97). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the electronic device of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/             Primary Examiner, Art Unit 2841